Case 20-50004 Doci_ Filed 01/02/20 Entered 01/02/20 16:03:55 Page 1 of 47

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

District of Connecticut

Case number (i known): Chapter you are filing under:
CJ Chapier7
(3 Chapter 14
QO} Chapter 12
a Chapter 73

    

iT
heck if this is an
amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 4217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

REE teenciry Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
government-issued picture Josep h -
identification (for example, First name First name
your driver's license or D
passport). Middle name Middle name
Bring your picture Regensburger
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr, Hl, HI Suffix (Sr., Jr, Hl, HD
2. All other names you N/A
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mx -— xx-_3 _3 6 0 XR RK
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX XK XK RK
(ITIN)

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

Debtor 1 Joseph D Regensburger

 

First Name Middle Name

Last Name

Case number (if known).

Page 2 of 47

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

i | have not used any business names or E!Ns.

About Debtor 2 (Spouse Only in a Joint Case):

C) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

Business name

EN

 

5. Where you live

921 Valley Road

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street
Fairfield CT 06825

City . State ZIP Code City State ZIP Code
Fairfield

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O, Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

“i Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voiuntary Petition for Individuals Filing for Bankruptcy page 2

 
Debior 1

Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

First Name

Joseph D Regensburger

Middle Name

Page 3 of 47

Case number (if known),
Last Name

ae Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Cl Chapter 7
CL] Chapter 11
CI Chapter 12
WJ Chapter 13
8. How you will pay the fee Wii will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
CJ | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
C] 1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
_ MM/ DD/YYYY
District When Case number
MM / DD/YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy WY No
cases pending or being
filed by a spouse who is Ld Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM /DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your WNo. Gotoline 12.
residence? Ci Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

C] No. Go to line 12.

0 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voiuntary Petition for Individuals Filing for Bankruptcy page 3
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 4 of 47

Debtor 1 Joseph D Regensburger Case number (if known)

 

First Name Middle Name Last Name

| pare 3: ESS About Any Businesses You Own as a Sole Proprietor

12. Are youa sole proprietor Z No. Goto Part 4.
of any fuill- or part-time
business? (] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LL¢. Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

to this petition. City State ZIP Code
Check the appropriate box to describe your business:
LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
im Single Asset Real Estate (as defined in 11 U.S.C. § 101(61B))
C] Stockbroker (as defined in 11 U.S.C. § 101(53A))
) Commodity Broker (as defined in 11 U.S.C. § 101(6))
CJ None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. lf you indicate that you are a smail business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? .
7 4 No. Lam not filing under Chapter 11.
For a definition of small
business debtor, see C) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11U.S.C. § 101(61D). the Bankruptcy Code.

L) Yes. iam filing under Chapter 11 and i am a small business debtor according to the definition in the
Bankrupicy Code.

part a | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do youownorhaveany {no

property that poses or is
alleged to poseathreat Ul Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

’ Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-50004 Doc1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 5of 47

Debtor 1 Joseph D Regensburger

First Name Middle Name

Last Name

Case number (i known}

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You rust
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Gd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI) f received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST iile a copy of the certificate and payment
plan, if any.

C1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not'do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ld tam not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LI} f received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C} i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You musi file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL] 1am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 6 of 47

Debtor 1 Joseph D Regensburger

First Name Middle Name Last Name

Case number (if known).

 

| Part 6: | Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CL] No. Go to line 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C] No. Go to line 16c.
C] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

(4 No. | am not filing under Chapter 7. Go to line 18.

OC} Yes. tam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and QO) No
administrative expenses
are paid that funds will be Cl Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 0) 1-49 LJ 1,000-5,000 CJ 25,001-50,000
you estimate that you d 50-99 CJ 5,001-10,000 C) 50,001-100,000
owe? LI) 100-199 C) 10,001-25,000 ©) More than 100,000
CI 200-999
19. How much do you a $0-$50,000 Cj $1,000,001-$10 million Ql $500,000,001-$1 billion

estimate your assets to
be worth?

CL) $50,001-$100,000
LJ $100,001-$500,000
LI $500,001-$1 milfion

C1 $10,000,001-$50 million
LJ $50,000,001-$100 million
CJ $100,000,001-$500 million

LJ $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
QC) More than $50 billion

 

20. How much do you
estimate your Habilities
to be?

For you

iliwee Sign Below

 

LY $0-$50,000

C) $50,001-$100,000
LI $100,001-$500,000
CY $500,001-$1 million

 $1,000,001-$10 million

CJ $10,000,001-$50 million
LJ] $50,000,001-$100 million
CJ $100,000,001-$500 million

C2 $500,000,001-$1 billion

C3 $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
LJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S. §§ 152, a 1519, and 3571.
* f22p Lhe,
Signature of Debtor 1

Executed on 01/02/2020
“MM 7 DD /YYYY

x

Signature of Debtor 2

Executed on
MM / DD /YYYY

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 6
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 7 of 47

Debtor 1 Joseph D Regensbu rger Case number (if known)

First Name Middle Name Last Name

 

 

 

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

available under each chapier for which the person is eligible. | also certify that | have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

. by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 8 of 47

 

 

 

Debtor 4 Joseph D Regensburger Case number (if known),

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
if you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

[No
id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

2 No
Ld Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
i No

CI Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handie the case.

    

 

 

 

 

 

 

 

shat re of nhttor 4 Signature of Debtor 2
ode 01/02/2020 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (203) 666-9321 Cell phone
Email address joe@bluerode1.com Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 20-50004 Doc1 Filed 01/02/20

Fill in this information to identify your case and this filing:

Debtor 4 Joseph D

Regensburger

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: District of Connecticut

Case number

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

Entered 01/02/20 16:03:55

Page 9 of 47

LJ Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

FREE eccrine Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LI} No. Go to Part 2.
Yes. Where is the property?

11, 71-75 Willian Street

 

Street address, if available, or other description

 

 

 

Bridgeport CT 06608
City State ZIP Code
Fairfield

County

if you own or have more than one, list here:

4.2,

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

Official Form 106A/B

What is the property? Check all that apply.
OQ Single-family home

| Duplex or multi-unit building

CL) Condominium or cooperative

L) Manufactured or mobile home

J Land

Pf Investment property

LY Timeshare

L} other

 

Who has an interest in the property? Check one.
6 Debtor 4 only

L} Debtor 2 only

CL) Debtor 1 and Debtor 2 only

(1) At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 20,000.00 ¢ 20,000.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CQ) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check ail that apply.
L) Single-family home

Q Duplex or multi-unit building

C] Condominium or cooperative

C1 Manufactured or mobile home

CJ Land

Cj Investment property

L) Timeshare

LJ Other
Who has an interest in the property? Check one.

LJ Debtor 1 only

Q Debtor 2 only

C2) Debtor 1 and Debtor 2 only

J} At least one of the debtors and another

 

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(al Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 10 of 47

 

 

Debtor1 Joseph D Regensburger Case number (known)
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:
1.3.

 

an Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q) Duplex or multi-unit building : : .

() condominium or cooperative ‘ Current value of the Current value of the

 

 

 

entire property? ortion you own?
() Manufactured or mobile home Properly P y
CJ Land $ $
C) investment property . .
City State. zlP Code () Timeshare Describe the nature of your ownership
gO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
C)} Debtor 1 only

 

 

 

County UL) Debtor 2 only
CI Debtor 4 and Debtor 2 only C) Check if this is community property
LL] At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 20,000.00
you have attached for Part 1. Write that mumber here. .............cccccccccccsescecesccceecesccecussescecesssascevevsnaveverevsnaneseeeese > as

 

 

 

By Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

Wi No
LI Yes
3.1, Make: Who has an interest in the property? Check one. —_ 9 not deduct secured claims or exemptions. Put
Q Debtor 4 oni the amount of any secured claims on Schedule D:
Model: O 0 ¥ Creditors Who Have Claims Secured by Property.
Debtor 2 only
Year: ©) debtor 1 and Debtor 2 only Current value of the Current value of the
Approximate mileage: CJ At least one of the debtors and another entire property? portion you own?
Other information:
UI check if this is community property (see $ $
instructions) :
if you own or have more than one, describe here:
3.2. Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: Q) Debtor 1 only y

Creditors Who Have Claims Secured by Property.
CO) Debtor 2 only .

Year: ( Debtor 4 and Debtor 2 only Current value of the Current value of the
‘ 7 . entire property? ortion you own?
Approximate mileage: (J At least one of the debtors and another Property P ¥
Other information:
$ $

 

 

C} Check if this is community property (see
instructions)

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

 

 

 

 

 

Who has an interest in the property? Check one.

tal At least one of the debtors and another

C] Check if this is community property (see

Who has an interest in the property? Check one.

Debtor? Joseph D Regensburger
First Name Middle Name Last Name
3.3. Make:
Model: C Debtor 4 only
CI Debtor 2 only
Year:
LI] Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4. Make:
Model: LI Debtor 4 only
C} Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

() Debtor 1 and Debtor 2 only
CL) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (if known)

Page 11 of 47

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Wi No

C) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

Year:

4.2.

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CO) Debtor 4 only

C) Debtor 2 only

CI} Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Cd Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

[I Debtor 4 only

CI} Debtor 2 only

C] Debtor 4 and Debtor 2 only

Cl At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Credifors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

5 0.00

 

 

 

page 3
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55
Debtor1 Joseph D Regensburger

First Name Middle Name Last Name

| Part 3: ER Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Case number (f known)

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Wi No

Page 12 of 47

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

CI Yes. Describe.........

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
4 No
Cl} Yes. Describe.......... $
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
Q) No
(C} Yes. Describe.......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
LI No
CI Yes. Deseribe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
C) No
W Yes. Describe.......... 10 Pistols & 5 Rifels $ 1,500.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CI No
Wd Yes. Describe.......... Clothing including shoes, belts and accessories $ 1,000.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
goid, silver

L} No

 

Yes. Describe..........

 

Wedding Band

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

WJ No

 

C) Yes. Describe..........

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

\ No

 

C) Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number Were oo.......ccccccccccccscssssesesssssssssssecevessesssssrsssnesseseeeeesnsssssusiussssssssssssssavassesssessesistitsssssassseteeesssesseeseece

Official Form 106A/B Schedule A/B: Property

§ 200.00
$
$

 

 

$___2,700.00_

 

page 4

 
Case 20-50004 Doc1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 13 of 47

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Joseph D Regensburger Case number (if known)
First Name Middle Name Last Name
Ea Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CJ No ©
VS ce cceseesssetetntntntnenetntonnnsnenensnianaionsuniensinscinseininseninnienitaninstnsstinsieese COSM ooccccsesee $ 500.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
W No
i 7 institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks .
Examples: Borid funds, investment accounts with brokerage firms, money market accounts

W No

i Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

YW No Name of entity: % of ownership:
CI) Yes. Give specific 0% %
information about 9
Them... cee 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55
Regensburger

Debtori1 «Joseph D

Case number (f known),

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

(I Yes. Give specific
information about

issuer name:

Page 14 of 47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TNEM Lecce $
$
$

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 404(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Wi No
Cl Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

VA No

i i ( Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: 5

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Zi No
OD VES oiecccccccccccceen Issuer name and description:
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 15 of 47

Debtor 4 Joseph D Regensburger Case number (if known).

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1). :
W No
CD Ves oc csccessssssseeessee

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Wi No

C] Yes. Give specific :
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

Wi No

CI Yes. Give specific ;
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

UI) Yes. Give specific
information about them.... $

 

 

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
WI No

C] Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years... cee

 

Federal:

Local: $

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WY No

 

 

 

 

 

Q) Yes. Give specific information............
Alimony: $
Maintenance: $
Support: $
Divorce settlement $
Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else :
WZ No
CI Yes. Give specific information............
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 16 of 47

Debtor 4 Joseph D Regensburger Case number (if known)

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WY No

O) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

\2 No

C) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No

C) Yes. Describe each claim...

 

 

 

 

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

CY Yes. Describe each Claim. «ccc:

 

 

 

 

35. Any financial assets you did not already list

i No

C) Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were ooo. scsssccsssscsssssessssssscssvecessssssaccnntuessnsonsssssesusussonsssssseopstssisassesepteseeststeeeeeeseeseeseeeeee > gs_——800.00

 

 

 

 

EERE ve scrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?
Wi No. Go to Part 6.
OQ) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

W No
Q) Yes. Deseribe.......

 

 

 

 

 

S$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
No
wo !
C) Yes. Describe....... s
i

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 20-50004 Doci_ Filed 01/02/20 Entered 01/02/20 16:03:55 Page 17 of 47
Debtor1 Joseph D Regensburger Case number (known)

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

C] Yes. Describe........

 

ga

 

 

41. Inventory

Wd No
LJ Yes. Describe....... 8

 

 

 

42. Interests in partnerships or joint ventures

Wi No

(I Yes. Deseribe........

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations
WA No
Cl Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CY No
Ci Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
Wd No

LJ Yes. Give specific
information .........

 

 

 

 

 

FF FF FH fH

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number Were oo... ccccccccccscssssesssssecssssuscsssuesssssuesscssesssvasesensesessuesastsesestasessssevecasseessssutesauesaessuecsnsiesesasesase >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
W No. Go to Part 7.
(J Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured claims

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
Wd No
Te) Ves oc cccesccsscssssese
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

Debtor? Joseph D Regensburger

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

Wi No

Case number (it known).

 

LI Yes. Give specific
information. ............

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

No

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property

Wi No

you did not already list

 

CI Yes. Give specific
information. ............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number here

Page 18 of 47

 

 

 

EESAE vescrive All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

 

No
Q) Yes. Give specific
information. ............

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54. Add the doliar value of all of your entries from Part 7. Write that number Here oooccccccccccccssccccccssecccccccssssececcceseececcce >

ute List the Totals of Each Part of this Form

55. Part 1: Total real estate, Wme Qo seesssssssessseesssstussessecsnssesssunsnseessstesssenuassesesassaneeivassstasassssesuassasiseipussisteessiteeeeeececeee > ¢___ 20,000.00

56. Part 2: Total vehicles, line 5 $

57. Part 3: Total personal and household items, line 15 $ 2,700.00

58. Part 4: Total financial assets, line 36 $ 500.00

59. Part 5: Total business-related property, line 45 $

60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 +3

62. Total personal property. Add lines 56 through 61... $ 3,200.00 Copy personal property total > +s 3,200.00

63. Total of all property on Schedule A/B, Add line 55 + line 62.......ccccccsscssssscsssseesssssssvesessssceecessssecassssveseasssesestevesessaeesessee $ 23,200.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 19 of 47

Fill in this information to identify your case:

Debtor1 Joseph D regensburger

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Case number LI} Check if this is an
{If known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the fuil fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

EERE tecntiry the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

QO} You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description; ©. —————__________ 8 (I$
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, § ———————________ § Us
Line from C} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from L] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjusiment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

LI No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

{2 No
Li Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of ___
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 20 of 47

 

 

 

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Joseph D regensburger Case number (known)
First Name Middle Name Last Name
Ey esisona Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ is
Line from () 100% of fair market value, up to
Schedule A/B: " any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from LI 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description: $ Os
Line from C] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ $s
Line from (2 100% of fair market value, up to
Schedule A/B:_ —-—— any applicable statutory limit
Brief
description: $. Os¢
Line from 2) 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description: $ L$
Line from (1) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from C1 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from L} 100% of fair market value, up to
Schedule A/B: =~ any applicable statutory limit
Brief
description: $ Cl$
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ L$
Line from L) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: > any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page 2. of
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 21 of 47

Fill in this information to identify your case:

Joseph D

First Name Middie Name

Regensburger

Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Connecticut

Case number
(if known)

 

L) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/16

1. Do any creditors have claims secured by your property?

CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Name

225 Asylum Street 23rd Floor

Column A  ColumnB Column GC.
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amountiofclaim. Nalue-of-collateral -.Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Dio not deduct tie” -that:supports this. - ‘portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim’ 2°": ifany |
[| 2.4] PHH Mortgage Describe the property that secures the claim: $ 367,143.00 $ 335,000.00 $ 0.00
Creditors Name
P O Box 5452 1335 James Farm Road Stratford CT
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
Mt Laurel, NJ C2 unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
A Debtor 1 only Of An agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan) :
Debtor 4 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
(2 Atleast one of the debtors and another CI Judgment lien from a tawsuit
CY other {including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 06/01/200€ Last4 digits ofaccountnumber
| 2.2| US Bank Trust Describe the property that secures the claim: $ 523,340.80 $. 20,000.00 $ 0.00

 

 

 

 

71-75 William Street Bridgeport CT

 

 

 

 

Number Street
Hartford, CT
City State ZIP Code

Who owes the debt? Check one.

if Debtor 4 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

1) Atieast one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred 06/01/020C

As of the date you file, the claim is: Check all that apply.

OQ Contingent

C1 unliquidated

Q Disputed

Nature of lien. Check ail that apply.

Pv An agreement you made (such as mortgage or secured
car loan)

Cj Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien from a lawsuit

QO) other {including a right to offset)

Last 4 digits of account number ___

 

 

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here:

Schedule D: Creditors Who Have Claims Secured by Property

890,483.80 |

page i of 2.

 
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

Joseph D

First Name Middle Name

Debtor 1

Page 22 of 47

Regensburger Case number (tknown)

Last Name

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Name

45 Lyons Terract

Additional Page Pou A i COMnB a Column e. -
gt . . . . . Amount laim::" Value‘of'collateral » Unsecured |
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the. that supports this © portion’
by 2.4, and so forth. value of collateral. Claim.
Cazenovia Creek Funding Describe the property that secures the claim: $ 27,861.16 g 20,000.00 $ 0.00
Creditors Name
P O Box 54897 71-75 William Street Bridgeport CT
Number Street
As of the date you file, the claim is: Check ail that apply.
New Orleans LA 70154 OQ contingent
City State ZIP Code (3 unliquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
MM Debtor 1 only CY an agreement you made (such as mortgage or secured
C} Debtor 2 only car loan)
(I Debtor 1 and Debtor 2 only Statutory lien (such as tax lien, mechanic’s lien)
U1 Atleast one of the debtors and another OC Judgment tien from a lawsuit
C) other (including a right to offset)
CI Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber_
| | Portfolio Receovery Describe the property that secures the claim: $ 1.00 s__ 20,000.00 $ 0.00
Creditors Name
12 a: .
120 Corporate Blvd 71-75 William Street Bridgeport CT
umber Street
As of the date you file, the claim is: Check all that apply.
OQ Contingent
Norfolk VA 23502 Q) unliquidated
City State ZIP Code Q Disputed
?
Who owes the debt? Check one. Nature of lien. Check all that apply.
rs Debtor 1 only OQ An agreement you made (such as mortgage or secured
wt Debtor 2 only car loan)
Debtor 1 and Debtor 2 only wf Statutory lien (such as tax lien, mechanic’s lien)
(Atleast one of the debtors and another C} Judgment lien from a lawsuit
QO) Check if this claim relates to a C1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number ___ _
City of Bridgeport Describe the property that secures the claim: $ 1.00 gs 20,000.00 5 0.00

 

 

 

 

71-75 William Street Bridgeport, CT

 

 

 

 

Number Street
Bridgeport CT 06604
City State ZIP Code

Who owes the debt? Check one.

af Debtor 7 only

OQ) Debtor 2 only

O} Debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim relates to a
community debt

Date debt was incurred

 

Add the dollar value of your entries in Column A on this page. Write that number here: S

If this is the last page of your form, add the dollar value totals from all pages.

‘ume. Write that number here:

As of the date you file, the claim is: Check all that apply.

Q) Contingent

OQ} unliquidated

uw Disputed

Nature of lien. Check all that apply.

Q an agreement you made (such as mortgage or secured
car loan)

wt Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien from a lawsuit

CI other (including a right to offset)

Last 4 digits of account number ___

  

27,863.16
890,485.80

    
 

 

 

 

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

 

page2 of 2_

 
Case 20-50004_ Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 23 of 47

Fill in this information to identify your case:

Debtor1 Joseph D Regensbugy

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

L) Check if this is an
Wa known) per amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

er All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
G4 No. Go to Part 2.
C) Yes. :
2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For :
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

/ Total claim Priority’: -Nonpriority :
Peg amount’ “amount
2.4
Last4 digits ofaccountnumber_ SS $ $.
Priority Creditors Name
i When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Stale ZIP Code 1 Contingent :
; > C} Unliquidated :
Who incurred the debt? Check one. O disputed \
C} Debtor 1 only
Q Debtor 2 only Type of PRIORITY unsecured claim:
O1 Debtor 1 ana Debtor 2 only C) Domestic support obligations
CJ Atleast one of the debtors and another :
O) Taxes and certain other debts you owe the goverment
CI Check if this claim is for a community debt C) claims fer death or personal injury while you were
: is the claim subject to offset? intoxicated
: UI No CD other. Specify
CQ) Yes
2.2 | Last 4 digits of account number —_..  § $ $

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent

City State ZIP Code C2 Untiquidated

Who incurred the debt? Check one. O) Disputed

CY Debtor 1 only

Type of PRIORITY unsecured claim:
CI] Debtor 2 only

 

 

 

QQ Debtor 1 and Debtor 2 only Domestic support obligations ,

Q atleast one of the debtors and another O Taxes and certain other debts you owe the government
(} Check if this claim is for a community debt a riaims for death or personal injury while you were

Is the claim subject to offset? C1 other. Specify

CI No

Q Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Agi I an
Debtor 1

Cagg,e9;50004 Boc1 Filed 01/02/20, Ugred 01/02/20 16:03:55

 

First Name Middle Name Last Name

} Part 2: IR All of Your NONPRIORITY Unsecured Claims

Page 24 of 47
Us

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you? i
C) No. You have nothing to report in this part. Submit this form to the court with your other schedules. '
Yes :
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one :
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already :
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured :
claims fill out the Continuation Page of Part 2. :
4. :
ka] J Crew Last 4 digits of account number __ :
g — 1.00 |
Nonpriority Creditor's Name $ : ;
. > i
250 Vesly Street When was the debt incurred?
i Number Street :
New York NY 10285
City State ZIP Code As of the date you file, the claim is: Check all that apply.
a Contingent
: Who incurred the debt? Check one. OQ) unliquidated :
M Debtor 74 only Disputed
' C) Debior 2 only
(1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: i
(CD Atteast one of the debtors and another 2 student loans
CJ Check if this claim is for a community debt C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? LI Debts to pension or profit-sharing plans, and other similar debts
C1 No QO) other. Specify Credit Card
OQ) Yes i
2 | Capital On Last 4 digits of account number ___ _ $ 1.00 :
Nonpriority Creditors Name When was the debt incurred? :
1680 Capital One Drive :
Number Street '
McLean VA 22102 As of the date you file, the claim is: Check aif that apply. :
City State ZIP Code Qo Contingent
Who incurred the debt? Check one. CI unliquidated
i i debtor 1 only Y Disputed
i Q) debtor 2 only .
C1 pebtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Atleast one of the debtors and another LJ Student loans
QO ce oo. . Q Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
‘ Is the claim subject to offset? O Debts to pension or profit-sharing plans, and other similar debts
1 No CI other. Specity_Credit Card
Q) Yes
4.3 A . :
Be | American Express Last 4 digits of account number ___ _ 4.00.
Nonpriority Creditors Name . $ - :
When was the debt incurred?
200 Vesly Street
i Number Street
New York NY 10285 : ar
Giy iste ZIP Gode As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. qa Conting ent
al Unliquidated
w Debtor 1 only : !
Disputed :
QC) Debtor 2 only :
Q1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: :
CU Atteast one of the debtors and another
L] Student loans
: C1 Check if this claim is for a community debt C1 Obligations arising out of a separation agreement or divorce :
} . . that you did not report as priority claims
: Is the cla ? \
' On claim subject to offset C) Debts to pension or profit-sharing plans, and other similar debts :
° C1 other. Specify_Credit Card
CY Yes :
A Poomitefh

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page" of
debtor 1 CASGsE 790004 Bhoc1 Filed 01/02/2RegkAMREEE 01/02/20 16:03:55 Page 25 of 47

Case nurnber (if known)

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

tik
i

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim "
Citi Card Last 4 digits ofaccountnumber $ 4.00
Nonpriority Creditors Name :

. When the. debt incurred? :
388 Greenwich Street en was the debt incu ———
Numb , :
‘ea, Street As of the date you file, the claim is: Check all that apply. :
New York NY 10013
City State ZIP Code LI Contingent
QO) untiquidated

Who incurred the debt? Check one. ww Disputed |
vf Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 4 and Debtor 2 only

Q Student loans
C) Atleast one of the debtors and another

igations arising out of a separation agreement or divorce tha’ ‘
QO) obtigati ising out of ion ag di that
you did not report as priority claims

Cl Check if this claim is for a community debt ; ; .
QO) dDebis to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

 

 

 

 

: is the claim subject to offset? O) other. Specify Credit Card
CO) No
CI Yes
t
Pier 1 Imports Last 4 digits ofaccountnumber | $ 1.00,
Nonpriority Creditors Name ‘
. When was the debt incurred? i
100 Pier Place :
Number Street As of the date you file, the claim is: Check ail that app!
° a u file, the claim is: Check ail that apply. ;
Ft Worth TX 76102 y pey
City State ZIP Code QO contingent :
; J unliquidated
Who incurred the debt? Check one. yf Disputed :
Mi debtor 4 only :
UC] debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) Student toans
; At least one of the debtors and another Q1 Obligations arising out of a separation agreement or divorce that '
QQ) Check if this claim is for a community debt you did not report as priority claims - :
Q Debts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? QO other. Specity_Credit Card
}
OQ No :
C Yes :
Bank of America Last4 digits ofaccountnumber
| Nonpriority Creditors Name {
i When was the debt incurred? :
100 North Tryon
Number Street As of the date you file, the claim is: Check all that appl
i , : Chel . :
| Charlotte NC 28225 y pe
City State ZIP Code O) Contingent
i CY unliquidated

Who incurred the debt? Check one.

' vi Debtor 1 only
: C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
C} Debtor 1 and Debtor 2 only

oO C1 student loans
: At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that

i CQ Check if this claim is for a community debt you did not report as Priority claims .
QO) Debts to pension or profit-sharing plans, and other similar debis

Is the claim subject to offset? (2) other. Specify_ Credit Card
C] No
i QQ) Yes

4 Disputed

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page ), __
Caggay-50004 Hoc 1 Filed 01/02/20. .&atgied 01/02/20 16:03:55 Page 26 of 47

Debtor 14 DUgy Case number (if known).

 

First Name Middle Name Last Name

| Part 2: List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

Yes

claims fill out the Continuation Page of Part 2.

kx | Lord & Taylor

Nonpriority Creditors Name

424 5th Avenue

| 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

 

 

Number Street
New York NY 10018
City State ZIP Code

Who incurred the debt? Check one.

i Debtor 7 only

QI Debtor 2 only

QI) Debtor 1 and Debtor 2 only

CD Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
O No
Ql Yes

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 
   

__Total.claim
Last 4 digits of account number :
9 —-—-— $ 1.00.

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent |
Q Unliquidated :
Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

OQ} Debts to pension or profit-sharing plans, and other similar debts
C1) Other. Specify _Credit Card

 

(*2 | Cirrus

Nonpriority Creditor's Name

2000 Purchase Street

 

 

 

Number Street
Purchase NY 10577
City State ZIP Code

| Who incurred the debt? Check one.

a Debtor 1 only

Cl Debtor 2 only

: O) Debior 1 and Debtor 2 only

: CI Atleast one of the debtors and another

C2 Check if this claim is for a community debt

: Is the claim subject to offset?
: CI No
C} Yes

Last4 digits of accountnumber $ 1.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QQ Contingent
O Unliquidated
yV Disputed

Type of NONPRIORITY unsecured claim:

( Student loans :

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CO debis to pension or profit-sharing plans, and other similar debts

C} Other. Specity_ Credit Card

 

as | Macy's

Nonpriority Creditors Name

7 W 7th Street

 

 

 

Number Street
Cincinatti OH 45202
City State ZIP Code

Who incurred the debt? Check one.

w Debtor 1 only

C} Debtor 2 only

(2 Debtor 1 and Debtor 2 only

} O Atteast one of the debtors and another

C) Check if this claim is for a community debt

 

Is the claim subject to offset?
i O No
Ci Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims : pag of

Last 4 digits of account number ___

ee 3 1.00 |

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
oO Unliquidated
Pf Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q
LJ Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify_Credit Card

IS
Debtor 1

Cagesef50004 Poc1 Filed 01/02/20 gE ugred 01/02/20 16:03:55

 

First Name Middle Name Last Name

Page 27 of 47

Us Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total.claim. :
Sears Last 4 digits of accountnumber $ 1.00.
Nonpriority Creditors Name :

When was the debt incurred? i
3333 Beverly Road i
Number Street :
b As of the date you file, the claim is: Check all that ly. :
Hoffman Estates IL 60179 y ena SPY
City State ZIP Code Q Contingent :
CI unliquidated
i Who incurred the debt? Check one. w Disputed :
| wv. Debtor 1 only :
C) Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OC] Student toans :
At least one of the debtors and another Cj Obligations arising out of a separation agreement or divorce that
LI Check if this claim is for a community debt you did not report as priority claims —
C) Debis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. Specify Credit Card
LY No
C Yes
Eddie Bauer Last 4 digits of account number ___ _ $ 1.00
: Nonpriority Creditors Name
When was the debt incurred?
10401 NE 8th Street
Mmber Steet As of the date you file, the claim is: Check all that appl
S of the date you file, the claim is: Check all that apply.
Bellevue WA 98004 y ppy
City. State ZIP Code CJ Contingent :
QQ Unliquidatea i
Who incurred the debt? Check one. M1 Disputed :
iv. Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim: '
5 Debtor 1 and Debtor 2 only CD Student loans
At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
CI Check if this claim is for a community debt you did not report as Priority claims a
L} Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? C) otner. Specify. Credit Card
C] No
CI Yes
L_| 51.00
Jc Penny Last 4 digits of account number _ :
Nonpriority Creditors Name
When was the debt incurred? :
821 N Central Expressway :
i Number Street As of the date you file, the claim is: Check all that appl :
i . : Che . :
| Plano TX 75075 y py
City Stale Zip Code DQ) Contingent

! Who incurred the debt? Check one.
7, | Debtor 1 only

CI Debtor 2 only

i CI Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

1 Check if this claim is for a community debt

Is the claim subject to offset?

OQ) No
C] Yes

O Unliquidated
W bisputea

Type of NONPRIORITY unsecured claim:

CY Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts

CI] Other. Specify_ Credit Card

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

fon

page_/. mu
Debtor 1

Cagg.eQ;90004 Boc 1 Filed 01/02/20, .g&itgied 01/02/20 16:03:55

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Page 28 of 47

Case number (if known),

 

3. Do any creditors have nonpriority unsecured claims against you?
C4 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

claims fill out the Continuation Page of Part 2.

te | Lowe's

 

Nonpriority Creditors Name

1000 Lowes Blvd

 

 

Number Street
Mooresville NC 28117
City State ZIP Code

Who incurred the debt? Check one.

Mi Debtor 4 only
QO Debtor 2 only
C] Debtor 1 and Debtor 2 only
: CI At least one of the debtors and another

C1) Check if this claim is for a community debt

Is the claim subject to offset?

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. !f a creditor has more than one i
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already |
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

_ Total claim

 

Last 4 digits of account number___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
C) Unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

CJ Student ioans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QI Debts to pension or profit-sharing plans, and other similar debts

 

 

 

Nonpriority Creditors Name

383 Madison Avenue

 

 

i Number Street
New York NY 10179
City State ZIP Code

Who incurred the debt? Check one.

wi Debtor 1 only

Debtor 2 only

QI Debtor 4 and Debtor 2 only

Oh at least one of the debtors and another

Cl Check if this claim is for a community debt

Is the claim subject to offset?
CI No
C) Yes

O No C1 other. Specity_ Credit Card
CI Yes :
(2 | Chase Last4 digits ofaccountnumber_ | $ 1.00 |

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q Contingent
LI unliquidated
Y Disputed

Type of NONPRIORITY unsecured claim:

QO student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UI) Debts to pension or profit-sharing plans, and other similar debts
QO) other. Specity_ Credit Card

 

Bs | Exxon Mobil

Nonpriority Creditor's Name

5959 LasColinas Bivd

 

 

 

: Number Street /
/ Irving TX 75039
City State ZIP Code

i Who incurred the debt? Check one.
Debtor 4 only

Q) Debtor 2 only

i (3 Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No
C] Yes

Last 4 digits of account number ___

—— $ 1.00.

eH

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

| Contingent
O unliquidated
W disputed

Type of NONPRIORITY unsecured claim:

() Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
L] other. Specifty_ Credit Card

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims vol of
 

 

 

pebtor 1 CASEseGH20004 + Boc1 Filed 01/02/20, egg? 01/02/20 16:03:55

 

First Name Middle Name Last Name

Case number (iF known)

Your NONPRIORITY Unsecured Claims — Continuation Page

Page 29 of 47

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

Total claim

 

51.00.

 

 

Nonpriority Creditors Name

1661 Worthington Road

 

 

Number Street
West Palm Beach FL 33409
City . State ZIP Code

Who incurred the debt? Check one.

Ww Debtor 1 only

Q) Debtor 2 only

U Debtor 1 and Debtor 2 only

C] Atleast one of the debtors and another

C} Check if this claim is for a community debt

Is the claim subject to offset?

C} No
Q] Yes

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
CJ uUntiquidated
UW Disputed

Type of NONPRIORITY unsecured claim:

C} Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

QO) other. Specify. Credit Card

Jpmcb Last 4 digits of account number
Nonpriority Creditors Name :
. When was the debt incurred? i

383 Madison Avenue :
Number Street i
As of the date you file, the claim is: Check all that apply. i

New York NY 10179 ° y “ py
City State ZIP Code C) Contingent
. C) unliquidated i

Who incurred the debt? Check one. We Disputed
(Af Debtor 1 only :
Q) Debtor 2 only Type of NONPRIORITY unsecured claim: ;
5 Debtor 1 and Debtor 2 only C) student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that i

C1 Check if this claim is for a community debt you did not report as P riority claims :
CJ Debts to pension or profit-sharing plans, and other similar debts :

Is the claim subject to offset? C) other. Specity_ Credit Card
CI No
C} Yes :
Ocwen Last4 digits ofaccountnumber $ 1.00:

 

 

 

Official Form 106E/F

Tbom Milestone

 

Nonpriority Creditor's Name

P O Box 84059

 

 

Number Street
Columbus GA 31908
City State ZIP Code

Who incurred the debt? Check one.

vA Debtor 1 only

CI Debtor 2 only

C) Debtor 4 and Debtor 2 only

Cl Atleast one of the debtors and another

O Check if this claim is fora community debt

Is the claim subject to offset?

CY No
LQ Yes

Last 4 digits ofaccount number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
QO unliquidated
vf Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

Q} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

CL) other. Specify Credit Card

 

Schedule E/F: Creditors Who Have Unsecured Claims

31.00.

\V

pagel of
Debtor 4

Caggsef 50004 Poc 1 Filed 01/02/20, Eluisted 01/02/20 16:03:55

 

First Name Middle Name Last Name

Ee «= All of Your NONPRIORITY Unsecured Claims

' 3. Do any creditors have nonpriority unsecured claims against you?

Ug Case number (known)

LJ No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

claims fill out the Continuation Page of Part 2.

ka | TD BAnk

 

Nonpriority Creditors Name

1701 Route 70 East

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed,
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in

Last 4 digits of account number ___

When was the debt incurred?

 

identify what type of claim it is. Do not list claims already
Part 3.If you have more than three nonpriority unsecured

_ Total claim

Page 30 of 47

  

7 1.00 |

 

 

 

 

Official Form 106E/F

 

 

 

Number Street

Cherry Hill NJ 08034

City State ZIP Code As of the date you file, the claim is: Check all that apply.

QO Contingent

Who incurred the debt? Check one. CJ unliquidated

A debtor 4 only Disputed

OC) Debtor 2 only :

U) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

0D) Atleast one of the debtors and another O) Student loans

C] Check if this claim is fora community debt QO Obligations arising out of a separation agreement or divorce

that you did not report as priority claims :

Is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts i

U1 No OC} other. Specity Credit Card

) Yes !
4.2 | CT Hand Last 4 digits of account number ___ oe s_1.00

Nonpriority Creditors Name When was the debt incurred? :

400 Post Road

Number Street }

Fairfield CT 06824 As of the date you file, the claim is: Check all that apply. i

City State ZIP Code

Who incurred the debt? Check one.

wi Debtor 1 only

O) Debtor 2 only

QC) Debtor 4 and Debtor 2 onty

OC) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
OC No
C) Yes

Ks | Rs

Nonpriority Creditor’s Name

 

 

P 0 Box 7346

Number Street

Philadelphia PA 191 75039
City State ZIP Code

Who incurred the debt? Check one.

Vf Debtor 1 only

C} Debtor 2 only

Q Debtor 1 and Debtor 2 only

Cl Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
QO) No
O) Yes

| Contingent
Q Unliquidated
Y Disputed

Type of NONPRIORITY unsecured claim:

OQ) student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts
CY other. Specify Doctor

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

oO Contingent
Q untiquidated
Mf Disputed

Type of NONPRIORITY unsecured claim:

U2 Student toans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O} debts to pension or profit-sharing plans, and other similar debts
L) other. Specify_ Taxes

 

Schedule E/F: Creditors Who Have Unsecured Claims

s_1.00 |

Vv
page 8 of i
 

 

 

; 2: A7
Debtor CASGSEH50004 PHoc1 Filed 01/02/20 Ft EeS 01/02/20 16:03:55 Page 31 of

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

State of CT

 

Nonpriority Creditors Name
450 Columbus Avenue Suite 1

 

 

Number Street
Hartford CT 061 10179
City State ZIP Code

Who incurred the debt? Check one.

YU Debtor 1 only

Q Debtor 2 only

Q Debtor i and Debtor 2 only

O Atteast one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
oO Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify. Taxes

 

‘Total'claim |

4.00:

 

 

Xs
Cl} Yes
Milestone Last 4 digits ofaccount number 1.00

 

Nonpriority Creditors Name

P O Box 84509

 

 

Number Street
Columbus GA 31908
City State ZIP Code

Who incurred the debt? Check one.

Mw Debtor 17 only

QO) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C} Check if this claim is for a community debt

Is the claim subject to offset?

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
CY uUntiquidated

Mw Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

C) other. Specify Credit Card

 

 

O Ne
QO Yes

1.00.
Credit One Last 4 digits of account number ___ —

 

Nonpriority Creditors Name

6801 S Cimarron Road

 

 

Number Street
Las Vegas NV 891 31908
City State ZIP Code

Whe incurred the debt? Check one.

Ww Debtor 4 only

Debtor 2 only

Q) Debtor 7 and Debtor 2 only

CY Atleast one of the debtors and another

LJ Check if this claim is for a community debt

Is the claim subject to offset?

CI No
QO ves

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

oO Contingent
C) Unliquidated

vA Disputed

Type of NONPRIORITY unsecured claim:

C Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q
C) Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify_ Credit Card

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

jp >

o WV
} Part 2: | List All of Your NONPRIORITY Unsecured Claims

Debtor 1

Caggsef50004 Poc1 Filed 01/02/24,

 

First Name Middle Name Last Name

d 01/02/20 16:03:55

Case number (if known),

Page 32 of 47

 

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

claims fill out the Continuation Page of Part 2.

 

 

 

 

identify what type of claim it is. Do not list claims already
Part 3.If you have more than three nonpriority unsecured

: 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed,
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in

 

 

 

 

 

 

 

 

 

, _Totatelaim
ks | Finger Hut Last4 digits ofaccountnumber— 4.00
Nonpriority Creditors Name § -
6250 Woodbrisge Road When was the debt incurred? :
Number Street
St Cloud MN 56303
City State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent :
Who incurred the debt? Check one. O) unliquidated
v1 Debtor 1 only Disputed /
(J Debtor 2 only
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
: Cl Atleast one of the debtors and another C) Student loans :
O) Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C1 Debts to pension or profit-sharing plans, and other similar debts
U1 No Cl other. Specity Credit Card
QD) Yes :
4.2 | Visa Marriot Last 4 digits of accountnumber_ $ 1.00
Nonpriority Creditors Name When was the debt incurred?
10400 Fern Road
Number Street
: Bethesda MD 20817 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code a Contingent :
Who incurred the debt? Check one. O Unliquidated
debtor 1 only y Disputed
C) Debtor 2 onty ; :
Ol Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CI At teast one of the debtors and another (1 Student loans :
oe el oe . QO Obligations arising out of a separation agreement or divorce :
OQ) Check if this claim is for a community debt that you did not report as priority claims :
Is the claim subject to offset? C] Debts to pension or profit-sharing plans, and other similar debts :
OQ] No Q) other. Specify. Doctor
C} Yes :
4.3 :
Ks | Boscot's Last 4 digits of account number ___ _ 4.00 |
Nonpriority Creditors Name § - :

 

45 Perkiomen Avenue

 

 

Number Street
Redding PA 196 75039
City State ZIP Code

Who incurred the debt? Check one.

Mw Debtor 7 only

C} Debtor 2 only

O) Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

C} Check if this claim is for a community debt

Is the claim subject to offset?
CQ) No
QO Yes

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Oo Contingent
(unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

) Debts to pension or profit-sharing plans, and other similar debts
) other. Specity_ Taxes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of
20 16:03:55 Page 33 of 47
Caggsepio0004 Roc 1 Filed 01/02/20. ogsntcied 01/02/ g

Debtor 4 Case number (if known).

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Discover Last 4 digits ofaccountnumber __ $ 1.00 :
Nonpriority Creditors Name :
P O Box 6103 When was the debt incurred? :
Numb 5
Carol Stream IL 60197 As of the date you file, the claim is: Check all that apply. i
City State ZIP Code Q Contingent

L] Unliquidated

Who incurred the debt? Check one.

i 9 Debtor 4 only :
C1 Debtor 2 only Type of NONPRIORITY unsecured claim: ‘
Q) Debtor 4 and Debtor 2 only

| Disputed

 

 

 

QO ( Student loans i
At least one of the debtors and another O) Obligations arising out of a separation agreement or divorce that i
CI Check if this claim is for a community debt you did not report aS P riority claims .
OC debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? LI other. Specify Taxes
: OC No
O Yes :
|_| Money Gram Last 4 digits of account number __ _ $ 1.00:

 

Nonpriority Creditors Name

i 2828 N Hardwood Street 15th FI

When was the debt incurred?

 

 

 

Number Street As of the date you file, the claim is: Check all that appl
OU Tile, claim is: eCK a at ai .
Dallas TX 752 31908 ¥ pe
City State ZIP Code © Contingent
OQ Unliquidated
Who incurred the debt? Check one. Ww Disputed

: vf Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
: C) Debtor 1 and Debtor 2 only

C) Student loans
Q) atieast one of the debiors and another

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specity_ Credit Card
Ono

Q) Yes

CI Check if this claim is for a community debt

 

Last 4 digits of account number

 

i Nonpriority Creditors Name
When was the debt incurred?

 

 

 

Numb Street A
umber reel As of the date you file, the claim is: Check all that apply.
City State ZIP Code C1 Contingent
QO) unliquidated
Who incurred the debt? Check one. C] Disputed

OC) Debtor 1 only !
i C1 Debtor 2 only Type of NONPRIORITY unsecured claim: :
Q) Debtor 4 and Debtor 2 only .

OO) Student loans
CO Atteast one of the debtors and another

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UO) Debis to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? CJ other. Specify

i QI No :

Cl Yes

C1) Check if this claim is for a community debt

 

Official Form 106E/F . Schedule E/F: Creditors Who Have Unsecured Claims page. of_"_
Debtor 1Casies2pn50004 [Boc1 Filed 01/02/20Qedaieigd 01/02/20 16:03:55

 

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Add the amounts for each type of unsecured claim.

Total claims 6a. Domestic support obligations

from Part 1 6b. Taxes and certain other debts you owe the

government

 

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

J Total claims Sf. Student loans

from Part 2 6g. Obligations arising out of a separation agreement

or divorce that you did not report as priority .
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

gj.

Case number (if known),

 

 

Total claim

$ 0.00
$ 2.00
$

 

+5 27.00

 

 

$ 29.00

 

 

Total claim

 

 

 

 

 

Page 34 of 47

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page

cS

of
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 35 of 47

Fill in this information to identify your case:

Debtor Joseph D Regensburger

First Name Middle Name Last Name

 

Debtor 2
(Spouse ff filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Case number

{if known} LJ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
ff No. Check this box and file this form with the court with your other schedules, You have nothing else to report on this form.
CQ) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/8).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases,

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

| Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

: Number Sireet

 

pM couture naas actate "ZIP Code

 

 

| Name

 

Number Street

 

OP ce eeu _ State ZIP Code

 

 

Name

 

‘ Number Street

 

ee Yo rsssswesvunain ays tate ZIP Code
25

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of it
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 36 of 47

  

Fill in this information to identify your case:

Debtor?  JOseph D Regensburger

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Case number
(if known)

 

C) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

id No
L) Yes

2. Within the last 8 years, have you lived ina community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
4 No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LI No

CJ Yes. in which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City - State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
C] Schedute D, line ‘
Name oo i
(I Schedule EF, line
Number Street {} Schedule G, line
City State ate ZIP Code
3.2
C) Schedule D, line
Name _
QO) Schedule E/F, line
Number Street QO Schedule G, line
City State ZIP Code 7
3.3
: Q) Schedule D, line ‘
Name TO 3
CI Schedule E/F, line
Number Street QI Schedule G, line
t
City Slate ZIP Code en ene nates rman ine

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 37 of 47

Fill in this information to identify your case:

Debtori Joseph D Regensburger

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Case number Check if this is:

(If known)
QQ) An amended filing

CIA supplement showing postpetition chapter 13
income as of the following date:

Official Form 106! MM 7 DD/ YYYY
Schedule I: Your Income . 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EERE veccrive Employment

1. Fill in your employment .
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,
attach a separate page with

information about additional Employment status Cj Employed a) Employed i
employers. Wf Not employed CI Not employed
Include part-time, seasonal, or
self-employed work.
Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

 

How long employed there?

Ene cv Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines i
below. if you need more space, attach a separate sheet to this form. :

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 1.254.00 $ :
3. Estimate and list monthly overtime pay. 3. +§ + $
4, Calculate gross income. Add line 2 + line 3. 4. | $_ 1,254.00 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
 

Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

 

 

 

 

 

Page 38 of 47

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you file this form?

No.

 

 

 

"Debtor 4 Joseph D Regensburger Case number Gf known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
Copy lime 4 tere nee cecccecssessesssesecsesssssssavsssssessucrsssesassureaeerearessessresecsscanes >4 § 1,254.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ $
5b. Mandatory contributions for retirement plans 5b. § $
5c. Voluntary contributions for retirement plans Sc. § $
5d. Required repayments of retirement fund loans 5d. § $
5e. Insurance Se. § $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. § $
5h. Other deductions. Specify: Sh. +g + ¢$
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ S
monihly net income. 8a.
8b. Interest and dividends 8b. $§$ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. &e.
8d. Unemployment compensation 8d. S$ $
8e. Social Security 8e. $ 1,254.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: a. 6S $
8g. Pension or retirement income 8g. § $
8h. Other monthly income. Specify: 8h. +3 +g
9. Add ail other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | $ 1,254.00 $
10. Calculate monthly income. Add line 7 + line 9. § 1,254.00 + 5 s
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ——__—
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your househoid, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. §
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4254.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12, SEEN
Combined

monthly income

 

C) Yes. Explain:

 

 

 

Official Form 1061

Schedule I: Your Income

page 2

 

 

 
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 39 of 47

Fill in this information to identify your case:

Debtori Joseph D___regensburger a thie ta.
eprer First Name Middle Name Last Name Check if this IS:

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

CL) An amended filing

LEA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of Connecticut

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ESEEIE Pe scrine Your Household

1. Is this a joint case?

 

wy No. Go to line 2.
C] Yes. Does Debtor 2 live in a separate household?

L) No
Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? [W No .
Dependent’s relationship to Dependent’s Does dependent live
Do noi list Debtor 1 and CI Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... cece O
N
Do not state the dependents’ Q °
names. Yes
LY No
QO) Yes
CQ) No
O Yes
LI No
QC) Yes
C] No
QC) Yes
3. Do your expenses include W no

expenses of people other than
yourself and your dependents? UO Yes

EES estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

 

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

   

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. $

 

If not included in line 4:

 

 

 

4a. Real estate taxes 4a. §$
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $.

Official Form 106J Schedule J: Your Expenses page 1
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 40 of 47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 J oseph D regensburger Case number (known)
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas 6a. $
6b. Water, sewer, garbage collection , 6b. $
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $
6d. Other. Specify: 6d. §
7. Food and housekeeping supplies 7. $ 800.00
8. Childcare and children’s education costs 8. $
9. Clothing, laundry, and dry cleaning 9. $ 300.00
10. Personal care products and services 10. $ 200.00
11. Medical and dental expenses 1.00 §$
12. Transportation. Include gas, maintenance, bus or train fare. $ 250.00
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13,
14. Charitable contributions and religious donations 14. $

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15a. Life insurance 15a.  §

15b. Health insurance 18b.  §

15c. Vehicle insurance 18c.  §$

18d. Other insurance. Specify: 15d. $
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a. $

17b. Car payments for Vehicle 2 17>. $

17c. Other. Specify: 17. $

17d. Other. Specify: 17d. $
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your Income (Official Form 1063). 18. $
19. Other payments you make to support others who do not live with you.

Specify: 19. §
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. §

20b. Real estate taxes 20b.  §.

20c. Property, homeowner's, or renter’s insurance 20c. $

20d. Maintenance, repair, and upkeep expenses / 20d. §$

20e. Homeowner's association or condominium dues 20e. $

 

Official Form 1065 Schedule J: Your Expenses page 2
Case 20-50004 Doci1 Filed 01/02/20 Entered 01/02/20 16:03:55

Debtor 1 Joseph D regensburger Case number (if known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
Mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

W No.

21,

22a.

22b.

22c.

23a.

23b.

23c.

Page 41 of 47

A

 

 

1,550.00

 

 

 

 

 

Ql Yes. = Explain here:

Official Form 106J Schedule J: Your Expenses

 

$ 1,254.00

—$ 1,550.00

$ -296.00
page 3

 

 
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 42 of 47

PHH Mortgage

- Attn: President/Manager
P O Box 5452
Mt Laurel, NY

US Bank Trust

Attn: President/Manager
225 Asylum Street 23 floor
Hartford, CT 06061

Cazenovia Creek Funding
Attn: President/Manager
P O Box 54897

New Orleans, LA 70154

Portfolio Recovery

Attn: President/Manager
120 Corporate Blvd
Norfolk, VA 23502

City Of Bridgeport

Attn: President/Manager
45 Lyons Terrace
Bridgeport, CT 06604

WPCA

Attn: President/Manager
P O Box 621

Bridgeport, CT 06601

TD Bank

Attn: President/Manager
1701 Route 70 East
Cherry Hihll NJ 08034
Case 20-50004 Doc1 Filed 01/02/20 Entered 01/02/20 16:03:55 Page 43 of 47

GMAC

Attn: President/Manager
Ally Detroit Center

500 Woodward Avenue
Detroit MI 48226

Bank of America

Attn: President/Manager
100 North Tryon Street
Charlotte, NC 28255

J Crew

Attn: President/Manager
250 Vesly Street

New York NY 10285

CapitalOne

Attn: President/Manager
1680 Capital One Drive
McLean, VA 22102

American Express
Attn: President/Manager
200 Vesly Street

' New York, NY 10285

Citi Card

Attn: President/Manager
388 Greenwich Street
New York, NY 10013

Pier 1
Attn: President/Manager
100 Pier Place
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 44 of 47

Ft. Worth TX 76102

Lord and Taylor

Attn: President/Manager
424 5th Avenue

New York, NY 10018 |

Cirrus

Attn: President/Manager
2000 Purchase Street
Purchase, NY 10577

Macy's

Attn: President/Manager
7 W 7th Street

Cincinatti, OH 45202

Sears

Attn: President/Manager
3333 Beverly Road
Hoffman Estates, IL 60179

Eddie Bauer

Attn: President/Manager
10401 NE 8th Street
Bellevue WA 98004

JC Penny

Attn: President/Manager
821 N Central Expressway
Plano, TX 75075

Chase
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 45 of 47

Attn: President/Manager
383 Madison Avenue
New York, NY 10179

Lowes

Attn: President/Manager
1000 Lowe's blvd
Mooresville NC 28117

Exxon Mobil

Attn: President/Manager
5959 LasColinas Blvd
Irving TX 75039

Jpmcb

Attn: President/Manager
383 Madison Avenue
New York, NY 10179

Ocwen

Attn: President/Manager
1661 Worthington Rd
West Palm Beach FL 33409

Tbom Milestone

Attn: President/Manager
P O Box 84059

Columbus GA 31908

CT Hand

Attn: President/Manager
400 Post Road

Fairfield CT 06824
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 46 of 47

IRS

Attn: President/Manager
P O Box 7346
Philadelphia, PA 19101

State of CT

Collections Unit

Attn: President/Manager
450 Columbus Avenue Ste 1
Hartford, CT 06103

MileStone Master Card
Attn: President/Manager
P O Box 84059

Columbus GA 31908

Credit One Master Card
Attn: President/Manager
6801 S Cimarron Road
Las Vegas, NV 89113

Credit One Visa

Attn: President/Manager
6801 S Cimarron Road
Las Vegas, NV 89113

Finger Hut

Attn: President/Manager
6250 Woodridge Rd

St Cloud MN 56303

Visa Marriot

Attn: President/Manager
10400 Fernwood Road
Bethesda, MD 20817
Case 20-50004 Doci Filed 01/02/20 Entered 01/02/20 16:03:55 Page 47 of 47

Boscov's

Attn: President/Manager
45 Perkiomen Avenue
Reading PA 19606

Discover

Attn: President/Manager
P O Box 6103 ©

Carol Stream, IL 60197

Money Gram

Attn: President/Manager
2828 N Harwood Street 15th fl
Dallas TX 75201
